Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 18 March 2022 has been entered. Claims 1-20 are pending. Applicant's amendments have overcome each and every rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 18 November 2021.
Claim Objections
Dependent claims 2-7, 9-12, and 14-20 are objected to because of the following informalities:  The preamble of each of these dependent claims begins, “The handle of Claim …”.  However, each of independent claims 1, 8, and 13 has been amended to claim “A shaving razor”. Therefore, the preamble of each dependent claim should be amended to begin – The shaving razor of Claim –. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,933,960 to Avidor in view of CA 2,267,729 to Follo et al. and EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”).
Regarding claim 1, Avidor discloses a shaving razor 130 (see Fig. 17) comprising:

a razor cartridge 112 releasably attached to the handle 124 (see Fig. 16 showing the cartridge, which is releasable by disengaging the pins 116 from the slots 114; per col. 10, lines 39-42 the difference between the embodiments of Figs. 17 and 16 is the structure of the pivot of the pivoting head relative to the handle, so one of ordinary skill in the art understands the handle of Fig. 17 as being usable with the cartridge 112 shown in Fig. 16),
wherein the handle comprises:
a main body 124;
a first arm (see the annotated Fig. below) having a first proximal portion (an inner or right portion of the first arm relative to the annotated Fig. below) and a first distal end (an outer or left end of the first arm relative to the annotated Fig. below), the first proximal portion being coupled to a first location on the main body 124 (see the annotated Fig. below, where the first location is at the junction of the first arm and the main body 124); 
a second arm (see the annotated Fig. below) having a second proximal portion  (an inner or left portion of the second arm relative to the annotated Fig. below) and a second distal end (an outer or right end of the second arm relative to the annotated Fig. below), the second proximal portion being coupled to a second location on the main body 124 (see the annotated Fig. below, where the second location is at the junction of the second arm and the main body 124); and 
the first and second distal ends being in a spaced relationship  (see the annotated Fig. below – the arms are spaced apart by the main body; this feature is also met in the modification of Avidor set forth below) and having pivotally coupled therebetween a pivoting head (see the annotated Fig. below, along with col. 10, lines 39-42; in regards to ‘coupled therebetween’, this limitation is met because a portion of the pivoting head is between the first and second distal ends and because he pivoting head pivots relative to the distal ends, and this feature is also met 

    PNG
    media_image1.png
    718
    936
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    427
    773
    media_image2.png
    Greyscale

Avidor fails to disclose: the main body weighing greater than 60 grams; the main body comprising a main frame and a secondary frame overlying the main frame; that the first and second arms are discrete (instead, as disclosed by Avidor, each arm appears to be integrally formed with a remainder of the main body); and that the first and second arms are coupled to locations on the main frame, all as required by claim 1. 
First, Follo teaches providing a main body of a handle (relative to Fig. 1, the main body includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of “about sixty grams”, the main body including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the main body of Avidor with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Second, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame (the main frame including the structures shown in Fig. 2A) and a secondary frame 80 overlying the main frame (see Fig. 2B – to the extent that ‘overlying’ requires the secondary frame 80 being atop the main frame, this feature is met when the handle is oriented with the secondary frame 80 positioned above the main frame, which is the orientation shown in Fig. 2B); a discrete first arm 10a and a discrete second arm 10b (see Figs. 2B and 3); and that the first and second arms 10a and 10b are coupled to respective first and second locations on the main frame (see Fig. 3). W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its discrete first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and discrete first and second arms provides improved blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Avidor with a main body that includes a main frame and a secondary frame as taught by W-L, and to provide first and second discrete arms coupled to first and second locations on the main frame also as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Avidor to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of Follo and W-L as applied to claim 1 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
claim 2. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the main body, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a portion of the handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a main body weight for the handle of Avidor, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum main body weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a main body will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Avidor, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Avidor, as modified, from a metal in view of the teachings of In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of Follo and W-L as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 3, Avidor, as modified, discloses that the first distal end and second distal end each comprise a pin member (see pin members 12 in Fig. 2B of W-L).
Regarding claim 4, Avidor, as modified, discloses that the first arm comprises a first pin member at the first distal end (see pin members 12 in Fig. 2B of W-L) and the second arm comprises a second pin member at the second distal end (see pin members 12 in Fig. 2B of W-L), and wherein the first pin member operatively engages a first receiving opening in the pivoting head and the second pin member  operatively engages a second receiving opening in the pivoting head (see pin members 12 in Fig. 2B of W-L along with col. 3, lines 7-11 of W-L).
Regarding claim 6, Avidor, as modified, discloses that the first and second arms 10a and 10b each comprise a plate (see Fig. 2B of W-L), each plate defining a plate plane (see Fig. 2B of W-L), and wherein the plate plane of the first arm 10a is co-planar with the plate plane of the second arm 10b (see Figs. 1 and 2B of W-L).
welded to the first and second distal ends as required by claim 3; that the pin members are cylindrical and are welded at or to the distal ends as required by claim 4; that the first and second arms each comprise a material selected from the group consisting of metal, plastic, and composite as required by claim 5; and that the arms comprise metal plates as required by claim 6.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Avidor, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Avidor, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Second, Avidor, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Avidor, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
In regards to the pin members being ‘welded’ at the distal ends as required by claims 3 and 4, the patentability of a product does not depend on its method of production. The handle of Avidor, as modified, is the same as that as claimed in claims 3 and 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Avidor, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Avidor, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Avidor, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of Follo and W-L as applied to claim 1 above.
Avidor, as modified, at least in regards to the embodiment of Fig. 17, fails to explicitly disclose the material of the face, and thus Avidor, as modified, at least in regards to the embodiment of Fig. 17, fails to disclose that the face comprises an elastomeric material as required by claim 7.

Therefore, it would have been obvious to use an elastomeric material for the face of the embodiment of Fig. 17 of Avidor, as modified, in view of the teaching that an elastomeric material is preferred as taught by the embodiment of Figs. 1-2 of Avidor. A statement that an elastomer is a preferred material rises to the level of a teaching, suggestion, or motivation to use elastomeric material for the face. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the face of Avidor, as modified, from an elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The embodiment of Figs. 1-2 is evidence of the suitability of an elastomeric material for the face.
Claims 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,933,960 to Avidor in view of EP 0 885 697 A1 to W-L and US Pub. No. 2014/0083265 A1 to Provost et al.
Regarding claim 8, Avidor discloses a shaving razor 130 (see Fig. 17) comprising:
a handle (the structure shown in Fig. 17); and
a razor cartridge 112 releasably attached to the handle 124 (see Fig. 16 showing the cartridge, which is releasable by disengaging the pins 116 from the slots 114; per col. 10, lines 39-42 the difference between the embodiments of Figs. 17 and 16 is the structure of the pivot of the pivoting head relative to the handle, so one of ordinary skill in the art understands the handle of Fig. 17 as being usable with the cartridge 112 shown in Fig. 16),
wherein the handle comprises:
a main body 124;
a first arm (see the annotated Fig. above) having a first proximal portion (an inner or right portion of the first arm relative to the annotated Fig. above) and a first distal end (an outer or left end of the first arm relative to the annotated Fig. above), the first proximal portion being coupled to the main body at a first location on the main body 124 (see the annotated Fig. above, where the first location is at the junction of the first arm and the main body 124); 
a second arm (see the annotated Fig. above) having a second proximal portion  (an inner or left portion of the second arm relative to the annotated Fig. above) and a second distal end (an outer or right end of the second arm relative to the annotated Fig. above), the second proximal portion being coupled to a second location on the main body 124 (see the annotated Fig. above, where the second location is at the junction of the second arm and the main body 124); and 
the first and second distal ends being in an opposed relationship (see the annotated Fig. above – the distal ends are in an opposed relationship due to being on opposite sides of the main body) and having pivotally coupled therebetween a pivoting head (see the annotated Fig. above, along with col. 10, lines 39-42; in regards to ‘coupled therebetween’, this limitation is met because a portion of the pivoting head is between the first and second distal ends and because he pivoting head pivots relative to the distal ends, and this feature is also met in the modification of Avidor set forth below), the pivoting head being configured to receive the razor cartridge 112 (due to the pivoting head having pins 116 and the cartridge 112 having slots 114) such that a face of the pivoting head (a face defined by rotary assembly 104) extends through an opening of the razor cartridge 112 to define a skin interfacing surface (see Fig. 16, where the opening in the razor cartridge 112 is shown in the second annotated Fig. above).  
Avidor fails to disclose: that the main body comprises a main frame, the main frame comprising metal, and a secondary frame overlying the main frame and defining a first spaced portion and a second discrete; that the first location is in the first spaced portion, the first spaced portion facilitating securement of the first proximal portion to the main frame; and that the second location is in the second spaced portion, the second spaced portion facilitating securement of the second proximal portion to the main frame,  all as required by claim 8. Avidor also fails to disclose: wherein the first and second arms each comprise a metal plate, each metal plate defining a plate plane, and wherein the plate plane of the first arm is co-planar with the plate plane of the second arm as recited in claim 11; and wherein the secondary frame comprises a material selected from the group consisting of metal, cast metal, plastic, impact-resistant plastic, and composite as recited in claim 12.
W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame (the main frame including the structures shown in Fig. 2A) and a secondary frame 80 overlying the main frame (see Fig. 2B – to the extent that ‘overlying’ requires the secondary frame 80 being atop the main frame, this feature is met when the handle is oriented with the secondary frame 80 positioned above the main frame, which is the orientation shown in Fig. 2B) and defining a first spaced portion and a second spaced portion (portions on opposite sides of elements 86 relative to Fig. 2B), the first and second spaced portions each defining a spaced relationship between the main frame and the secondary frame (see Fig. 1, where the ‘spaced relationship’ is evidenced by the arms 10a and 10b being positioned between the main and secondary frames, such that the ‘spaced relationship’ provides empty areas for receipt of the arms 10a and 10b); a discrete first arm 10a and a discrete second arm 10b (see Figs. 2B and 3); that a first location where a first proximal portion of the first arm 10a is coupled to the main body is a first location in the first spaced portion (see Fig. 1), the first spaced portion facilitating securement of the first proximal portion to the main frame (see Fig. 1, where the ‘first spaced portion’ Claim 8] W-L further teaches that the first and second arms 10a and 10b each comprise a plate (see Fig. 2B), each plate defining a plate plane (see Fig. 2B of W-L), and wherein the plate plane of the first arm 10a is co-planar with the plate plane of the second arm 10b (see Figs. 1 and 2B of W-L). [Claim 11] W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its discrete first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and discrete first and second arms provide improved blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Avidor with a main body that includes a main frame and a secondary frame as taught by W-L, and to provide first and second discrete arms coupled to first and second locations on the main frame also as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Avidor to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Still, Avidor, as modified, fails to disclose the main frame comprising metal as required by claim 8, that the plates of the first and second arms are metal as required by claim 11, and that the secondary claim 12.
Provost teaches that various components of a handle (including the components 12, 14, and 18 shown in Fig. 4) can be made from any suitable material including metal (see paragraph 35). 
Avidor, as modified, discloses the claimed invention except for the specific material(s) from which its main frame, arms, and secondary frame are constructed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select metal for these components of the handle of Avidor, as modified, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Provost is evidence that metal is suitable for constructing a variety of handle components. Moreover, this modification is advantageous because it provides various advantages including: metal components provide a high degree of strength, and metal components signal quality to potential purchasers (at least to a greater degree than plastic components).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of W-L and Provost as applied to claim 8 above, and further in view of CA 2,267,729 to Follo et al.
Regarding claim 9, Avidor, as modified, discloses that the first and second arms comprise metal (see the discussion of claims 8, 11, and 12 above). 
Avidor, as modified, fails to disclose that the main body weighs between 60 grams and 100 grams as required by claim 9. 
However, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a portion of the handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an too heavy of a main body will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of W-L and Provost as applied to claim 8 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 10, Avidor, as modified, discloses that the first arm comprises a first pin member at the first distal end (see pin member 12 of W-L at Fig. 2B) and the second arm comprises a second pin member at the second distal end (see pin member 12 of W-L at Fig. 2B), and wherein the first pin member and the second pin member reside in a coaxial relationship (see pin members 12 in W-L at Fig. 2B).  
Avidor, as modified, fails to disclose that the pin members are cylindrical and that the pin members are welded to the distal ends, both as required by claim 10. 
First in regards to the pin shape, Avidor, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 10. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would  In re Dailey et al., 149 USPQ 47. 
Second, Avidor, as modified, discloses the claimed invention except the pin members being welded to the distal ends. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Avidor, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends, the patentability of a product does not depend on its method of production. The handle of Avidor, as modified, is the same as that as claimed in claim 10 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the .
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,933,960 to Avidor in view of EP 0 885 697 A1 Warner-Lambert Company (hereinafter “W-L”).
Regarding claim 13, Avidor discloses a shaving razor 130 (see Fig. 17) comprising:
a handle (the structure shown in Fig. 17); and
a razor cartridge 112 releasably attached to the handle 124 (see Fig. 16 showing the cartridge, which is releasable by disengaging the pins 116 from the slots 114; per col. 10, lines 39-42 the difference between the embodiments of Figs. 17 and 16 is the structure of the pivot of the pivoting head relative to the handle, so one of ordinary skill in the art understands the handle of Fig. 17 as being usable with the cartridge 112 shown in Fig. 16),
wherein the handle comprises:
a main body 124;
a first arm (see the annotated Fig. above) having a first proximal portion (an inner or right portion of the first arm relative to the annotated Fig. above) and a first distal end (an outer or left end of the first arm relative to the annotated Fig. above), the first proximal portion being rigidly coupled to the main body 124 (see the annotated Fig. above);
a second arm (see the annotated Fig. above) having a second proximal portion  (an inner or left portion of the second arm relative to the annotated Fig. above) and a second distal end (an the main body 124 (see the annotated Fig. above); and 
the first and second distal ends being in an opposed relationship (see the annotated Fig. above – the distal ends are in an opposed relationship due to being on opposite sides of the main body) and having pivotally coupled therebetween a pivoting head (see the annotated Fig. above, along with col. 10, lines 39-42; in regards to ‘coupled therebetween’, this limitation is met because a portion of the pivoting head is between the first and second distal ends and because he pivoting head pivots relative to the distal ends, and this feature is also met in the modification of Avidor set forth below), the pivoting head being configured to receive the razor cartridge 112 (due to the pivoting head having pins 116 and the cartridge 112 having slots 114) such that a face of the pivoting head (a face defined by rotary assembly 104) extends through an opening of the razor cartridge 112 to define a skin interfacing surface (see Fig. 16, where the opening in the razor cartridge 112 is shown in the second annotated Fig. above).  
Avidor fails to disclose: that the main body comprises a main frame and a secondary frame overlying the main frame; that the first proximal portion is coupled to a first protuberance on the main frame, the first protuberance being disposed between the main frame and a portion of the secondary frame; that the second proximal portion is coupled to a second protuberance on the main frame, the second protuberance being disposed between the main frame and a portion of the secondary frame; and that the distal ends face each other, all as required by claim 13. Avidor also fails to disclose that the first and second arms are each rigidly coupled to the main frame by a securement selected from the group consisting of welding, staking, cold heading, adhesive bonding, snap-fit, and frictional engagement as required by claim 18.
W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b), the main body comprising a main frame (the Claim 13] W-L also teaches that the first and second arms 10a and 10b are each rigidly coupled to the main frame (the arms 10a and 10b are rigidly coupled to the main frame as can be seen in Fig. 4 – each arm is rigidly coupled due to movement in the direction perpendicular to the axis L being prevented by engagement of each of the arms 10a and 10b with elements 74 and 77, such that the arms are unyielding relative to the main frame in directions perpendicular to the axis L; note that the broadest reasonable interpretation of ‘rigidly coupled’ does not prevent there from being any movement between the arms and any portion of the main frame) by a securement selected from the group consisting of welding, staking, cold heading, adhesive bonding, snap-fit, and frictional engagement (the securement is by frictional engagement with elements 74 and 77; see Fig. 4).  [Claim 18] W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its discrete first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Avidor with a main body that includes a main frame and a secondary frame as taught by W-L, and to provide first and second discrete arms coupled to first and second locations on the main frame also as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Avidor to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of W-L as applied to claim 13 above, and further in view of CA 2,267,729 to Follo et al. and US Pat. No. 7,877,879 B2 to Nakasuka.
Avidor, as modified, fails to disclose: that the first and second arms comprise metal and the main body weighs between 60 grams and 100 grams as recited in claim 14. 
First regarding the weight of the main body, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a portion of the handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a main body weight for the handle of Avidor, as modified, to be between 60 grams and 100 grams because discovering an optimum main body weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance too heavy of a main body will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Avidor, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Avidor, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of W-L as applied to claim 13 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
claim 15, Avidor, as modified, discloses that the first distal end and second distal end each comprise a pin member (see pin members 12 in W-L at Fig. 3).
Regarding claim 16, Avidor, as modified, discloses that the first arm comprises a first pin member at the first distal end (see pin member 12 in  W-L at Fig. 3) and the second arm comprises a second pin member at the second distal end (see pin member 12 in W-L at Fig. 3), and wherein the first pin member and the second pin member reside in a coaxial relationship (see W-L at Fig. 2B).  
Regarding claim 17, Avidor, as modified, discloses that the first arm comprises a first pin member at the first distal end and the second arm comprises a second pin member at the second distal end (see pin members 12 in W-L at Fig. 3), and wherein the first pin member operatively engages a first receiving opening in the pivoting head and the second pin member operatively engages a second receiving opening in the pivoting head (Avidor, as modified, discloses this feature because Avidor, as modified includes the pin members of W-L, which engage receiving openings per W-L at col. 3, lines 7-11).
Regarding claim 19, Avidor, as modified, discloses that the first and second arms 10a and 10b each comprise a plate (see Fig. 2B of W-L), each plate defining a plate plane (see Fig. 2B of W-L), and wherein the plate plane of the first arm 10a is co-planar with the plate plane of the second arm 10b (see Figs. 1 and 2B of W-L).
Avidor, as modified, fails to disclose: that each pin member is ‘welded thereto’ [i.e., to the respective distal end] as required by claim 15; that the pin members are cylindrical and that the pin members are welded to the distal ends, both as required by claim 16; that that the pin members are cylindrical and that the pin members are welded to the distal ends as recited in claim 17; and that the plates are metal as required by claim 19.
First in regards to the pin shape, Avidor, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as  In re Dailey et al., 149 USPQ 47. 
Second, Avidor, as modified, discloses the claimed invention except the pin members being welded to the distal ends. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Avidor, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends, the patentability of a product does not depend on its method of production. The handle of Avidor, as modified, is the same as that as claimed in claims 15-.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avidor in view of W-L as applied to claim 13 above.
Avidor, as modified, at least in regards to the embodiment of Fig. 17, fails to explicitly disclose the material of the face, and thus Avidor, as modified, at least in regards to the embodiment of Fig. 17, fails to disclose that the face comprises an elastomeric material as required by claim 20.
However, Avidor, in the embodiment of Figs. 1-2, discloses that the face includes elastomeric fins 13 (see Fig. 2 and col. 7, lines 30-32) that engage hairs and move the hairs toward an erect position before the razor blades shave the hairs (see col. 6, lines 60-64). Avidor, in the embodiment of Fig. 2, even explicitly states that an elastomeric material is the preferred material (see col. 7, lines 30-32).
Therefore, it would have been obvious to use an elastomeric material for the face of the embodiment of Fig. 17 of Avidor, as modified, in view of the teaching that an elastomeric material is preferred as taught by the embodiment of Figs. 1-2 of Avidor. A statement that an elastomer is a preferred material rises to the level of a teaching, suggestion, or motivation to use elastomeric material for the face. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the face of Avidor, as modified, from an elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 125 USPQ 416. The embodiment of Figs. 1-2 is evidence of the suitability of an elastomeric material for the face.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 13 have been considered but are moot because the new grounds of rejection set forth above do not rely on the Georgakis reference applied in the prior rejection of record for any teaching related to a face of the pivoting head extending through an opening of the razor cartridge to define a skin interfacing surface, which feature was of Georgakis was the only feature challenged in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN H MACFARLANE/Examiner, Art Unit 3724